68 F.3d 474
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BJM & ASSOCIATES, INC.;  Barbara Jane Moores, Plaintiffs-Appellees,v.NORRELL SERVICES, INC., Defendant-Appellant.
No. 94-5739.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1995.

Before:  NORRIS, SUHRHEINRICH, and GIBSON, Circuit Judges.*
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Norrell Services, Inc., appeals the judgment of the district court in favor of plaintiffs, BJM & Associates, Inc., and Barbara Jane Moores.  The cause was tried to the court.  Defendant concedes that the issue it raises concerning non-competition covenants between plaintiffs and their employees is now moot.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting judgment to plaintiffs.


3
Because the reasoning which supports judgment for plaintiffs has been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Findings of Fact and Conclusions of Law filed on May 3, 1994.



*
 The Honorable John R. Gibson, United States Circuit Judge for the Eight Circuit Court of Appeals, sitting by designation